DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As directed by the amendment filed on 10/07/2019, claims 39-88 have been cancelled; thus, claims 1-38 are presently pending in this application, and currently examined in the Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second arms comprising a plurality of openings to allow for tissue ingrowth (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 30 and 31, which recite the limitation “the body”, on lines 4 and 8 of claim 1, line 3 of claim 30, and line 1 of claim 31; there is insufficient antecedent basis for this limitation in the claims.  In order to overcome this rejection, it is suggested the word “central” be added between the words “the” and “body”.
Regarding claims 27-29, which recite the limitation “the faceted tip”, on line 1 of claims 27, 28 and 29; there is insufficient antecedent basis for this limitation in the claims. Furthermore, all the above mentioned claims recite the limitation of a “sharpened tip” on the first line of each claim; it is to be noted that all the claims also depend from claim 26, which recite the limitation of “a first sharpened tip”, on line 1, and “a second sharpened tip”, on line 2.  It is unclear if the “sharpened tip” set forth in claims 27-29 is the same as, either, the first or second sharpened tip set forth in claim 26, or if it is a completely different sharpened tip in addition to the first and 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 14-18, 22, 25 and 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eaton et al. (US PG Pub. 2007/0005094), hereinafter Eaton.
Regarding claim 1, Eaton discloses a nasal implant (20), illustrated in Figure 3A, comprising a central body/ostial member (26) having a proximal end and a distal end (24); a first 
Regarding claim 7, Eaton discloses the implant of claim 1, wherein the plurality of barbs, illustrated in Figures 6A-6F, extend from the first and second arms/filaments (22), illustrated in Figure 1 ([0059] & [0061], Line 5).
Regarding claim 14, Eaton discloses the implant of claim 1, wherein the plurality of barbs have a notch or tooth configuration, illustrated in Figure 6E.
Regarding claim 15, Eaton discloses the implant of claim 1, further comprising a plurality of openings (172) in the central body/ostial member (170) portion adapted to allow tissue ingrowth, illustrated in Figure 10A ([0075], Lines 10-12).
Regarding claim 16, Eaton discloses the implant of claim 1, further comprising a plurality of openings in the first and second arms/filaments adapted to allow tissue ingrowth, illustrated in Figure 5A ([0063], Lines 1-3 – to clarify, a mesh configuration inherently comprises a plurality of openings, thereby meeting the claimed limitation).
Regarding claim 17, Eaton discloses the implant of claim 1, wherein the central body/ostial member (176) includes a hollow or open structure (178) along a central longitudinal axis of the implant, illustrated in Figure 14A-14C ([0075], 5th & 6th Last Lines).
Regarding claim 18, Eaton discloses the implant of claim 1, wherein the central body/ostial member (200) includes a solid structure along a central longitudinal axis of the implant, illustrated in Figures 19A-29C ([0076], Lines 15-20).
Regarding claim 22, Eaton discloses the implant of claim 1, wherein the central body/ostial member (148) comprises an open coil configuration, illustrated in Figure 8A ([0074], Lines 3-5).
Regarding claim 25, Eaton discloses the implant of claim 1, further comprising a first faceted tip (1T) on the distal end of the first arm (22) and a second faceted tip (2T) on the distal end of the second arm (22), illustrated in Figure 3A and modified figure 3A, below.

    PNG
    media_image1.png
    434
    512
    media_image1.png
    Greyscale

Regarding claims 31 and 32, Eaton discloses the implant of claim 1, wherein the central body/ostial member consists essentially of a bioabsorbable material ([0077], 2nd to Last Line).
Regarding claim 33, Eaton discloses the implant of claim 1, wherein the nasal implant includes two or more different materials ([0077], Last 2 Line – to clarify, it is stated the implant/central body/ostial member can be made of combinations of a metal, a biodegradable polymer and/or a non-biodegradable polymer; thereby teaching the implant comprising two or more different materials).
Regarding claim 34, Eaton discloses the implant of claim 1, wherein the implant is made of a material selected from the group consisting of: a poly(lactide); a poly(glycolide); a poly(lactide-co- glycolide); a poly(lactic acid); a poly(glycolic acid); a poly(lactic acid-co-glycolic acid); poly(lactide)/poly(ethylene glycol) copolymers; a poly(glycolide)/poly(ethylene glycol) copolymers; a poly(lactide-co-glycolide)/poly(ethylene glycol) copolymers; a poly(lactic acid)/poly(ethylene glycol) copolymers; a poly(glycolic acid)/poly(ethylene glycol) copolymers; a poly(lactic acid-co-glycolic acid)/poly(ethylene glycol) copolymers; a poly(caprolactone); poly(caprolactone)/poly(ethylene glycol) copolymers a poly(orthoester); a poly(phosphazene); a poly(hydroxybutyrate) or a copolymer including a poly(hydroxybutyrate); a poly(lactide-co- caprolactone); a polycarbonate; a polyesteramide; a polyanhidride; a poly(dioxanone); a poly(alkylene alkylate); a copolymer of polyethylene glycol and a polyorthoester; a biodegradable polyurethane; a poly(amino acid); a polyetherester; a polyacetal; a polycyanoacrylate; a poly(oxyethylene)/poly(oxypropylene) copolymer, or a blend or copolymer thereof ([0102]).
Regarding claim 35, Eaton discloses the implant of claim 1, wherein the proximal end includes an atraumatic rounded tip (AT), illustrated in Figure 3A and modified figure 3A, above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8-12, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton.
Regarding claims 2, 3 and 5, Eaton discloses the implant of claim 1, and though it is not specifically disclosed that the plurality of barbs/anchoring elements extend from the central body, specifically two barbs extending from the distal end of the central body and point towards the proximal end on opposing surfaces of the central body, this parameter(s) is/are deemed to be a mere matter of normal design choice, not involving a novel inventive step; and furthermore, Eaton states that in order to prevent migration, anchoring features can be incorporated in the device ([0123], Lines 13-14).  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art at the time of the invention to determine appropriate locations for the barbs/anchoring elements, of the implant of Eaton, including having two barbs extending from the distal end of the central body and point towards the proximal end on opposing surfaces of the central body, based on the patient need/intended use of the implant, to prevent migration of the device/implant; and it has been held that rearranging parts, i.e. the location of the barbs/anchoring elements, of an invention involves only routine skill in the art (see MPEP 2144.04).  Furthermore, it is to be noted that neither the claims, nor the originally filed specification gave any specific reason/benefit for, or criticality to, the parameter(s) of the plurality of barbs extend from the central body, specifically two barbs extending from the distal 
Regarding claim 4, Eaton discloses the implant of claim 3, wherein the plurality of barbs extend at an angle of 15 degrees or greater relative to the central body, illustrated in Figures 6B, 6C and 6F.
Regarding claim 6, Eaton discloses the implant of claim 5, and though it is not specifically disclosed that the plurality of barbs/anchoring elements extend down each of the opposing surfaces in a staggered configuration along the central body, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step; and furthermore, Eaton states that in order to prevent migration, anchoring features can be incorporated in the device ([0123], Lines 13-14).  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art at the time of the invention to determine appropriate locations/positions for the barbs/anchoring elements, of the implant of Eaton, including having the plurality of barbs extend down each of the opposing surfaces in a staggered configuration along the central body, based on the patient need/intended use of the implant, to prevent migration of the device/implant; and it has been held that rearranging parts, i.e. the location of the barbs/anchoring elements, of an invention involves only routine skill in the art (see MPEP 2144.04).  Furthermore, it is to be noted that neither the claims, nor the originally filed specification gave any specific reason/benefit for, or criticality to, the parameter of the plurality of barb extending down each of the opposing surfaces in a staggered configuration along the central body, as opposed to extending from any other location/position on the device/implant.
Regarding claims 8-10, Eaton discloses the implant of claim 7, and though it is not specifically disclosed that the plurality of barbs/anchoring elements extending from the first and second arms (22) extend from an outer surface, and/or an inner surface and/or have a staggered configuration, these parameters are deemed to be a mere matter of normal design choice, not involving a novel inventive step; and Eaton states the first and second arms/filaments can include one or more anchoring elements/barbs to help affix the arms/filaments ([0059], Lines 1-4).  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art at the time of the invention to determine appropriate locations/positions for the barbs/anchoring elements, of the implant of Eaton, including having the plurality of barbs, which extend from the first and second arms, to extend from an outer surface, and/or an inner surface and/or have a staggered configuration, based on the patient need/intended use of the implant, in order to affix, and prevent migration of the device/implant; and it has been held that rearranging parts, i.e. the location of the barbs/anchoring elements, of an invention involves only routine skill in the art (see MPEP 2144.04).  Furthermore, it is to be noted that neither the claims, nor the originally filed specification gave any specific reason/benefit for, or criticality to, the parameters of the plurality of barb, extending from the first and second arms, to extend from an outer surface, and/or an inner surface and/or have a staggered configuration, as opposed to extending from any other location/position on the device/implant.
Regarding claims 11 and 12, Eaton discloses the implant of claim 1, and though it is not specifically disclosed that the plurality of barbs/anchoring elements extend in line/parallel with, and/or transversely to, a plane formed by the first and second arms in the deployed configuration, this parameter(s) is are deemed to be a mere matter of normal design choice, not involving a novel inventive step; and furthermore, Eaton states that anchoring features can be incorporated in 
Regarding claims 20 and 21, Eaton discloses the implant of claim 1, wherein the central body/ostial member (148) comprises a spiral/coil configuration, illustrated in Figure 8A, and though it is not specifically disclosed the spiral/coil configuration is a uni-directional or bi-directional helix spiral configuration; this parameter(s) is/are deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art at the time of the invention to determine an appropriate shape/form for the spiral/coil configuration, of the central body/ostial member of the implant of Eaton, including having a uni-directional or bi-directional helix spiral configuration, based on patient need/intended use of the implant, and it is to be noted that a change in shape/form is generally recognized as being within the level of ordinary skill in the art, .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eaton as applied to claim 1 above, and in view of Lindh, Sr. et al. (US PG Pub. 2009/0312791), hereinafter Lindh.
Regarding claim 13, Eaton discloses the implant of claim 1, but does not specifically disclose the plurality of barbs have a complementary shape to a plurality of openings such that in the delivery configuration the barbs engage with the openings.
However Lindh teaches an implantable device comprising a plurality of barbs (228) each having a complementary shape to a plurality of openings (226) on central body (222), such that in a delivery configuration, the plurality of barbs (228) engaged with the openings (226), illustrated in Figures 6A and 6C; the type of design/arrangement minimizes the cross-sectional diameter of the barbed section(s) in the delivery configuration, and minimizes tissue damage during delivery/implantation ([0046], Lines 7-8 & [0047], Last 6 Lines).
In view of the teachings of Lindh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the plurality of barbs, on the central body/first and second arms of the implant of Eaton, to have a complementary shape to a plurality of openings, such that in the delivery configuration, the plurality of barbs engage with the openings, in order to minimize the cross-sectional diameter of the barbed section(s), in the delivery configuration, and also minimize tissue damage during delivery/implantation.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eaton as applied to claim 1 above, and in view of Lim et al. (US Patent No. 9,173,733), hereinafter Lim.
Regarding claim 19, Eaton discloses the implant of claim 1, wherein the central body/ostial member (148) comprises a spiral/coil configuration, illustrated in Figure 8A, but does not specifically teach the spiral/coil configuration is a closed pitch spiral configuration; however does state the spiral/coil can vary in its pitch and density of coils (Eaton: [0074], Lines 4-6).  Furthermore, Lim teaches that having a higher pitch angle, i.e. a tighter spiral/coil configuration, results in higher/increased radial strength, example illustrated in Figure 3D (Lim: Column 4, Lines 45-46 & 54-55). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the spiral/coil configuration, of the central body/ostial member of the implant of Eaton, to comprise a closed pitch spiral configuration, in order for the central body/ostial member to have a high radial strength.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton as applied to claim 1 above, and in view of Tan et al. (US PG Pub. 2010/0100170), hereinafter Tan.
Regarding claims 23 and 24, Eaton discloses the implant of claim 1, wherein the central body/ostial member comprises a solid shaft, but does not teach a dual, bi-directional spiral cut on the outer surface.
	However Tan teaches an implant that comprises bi-directional spiral cuts on the outer surface of the implant, illustrated in Figure 6; the spiral cuts/grooves provide the implant with increased flexibility ([0008], Lines 7-8).
In view of the teachings of Tan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the outer surface, of the central body of the implant of Eaton, to comprise dual, bi-directional spiral cuts, in order to provide the central body/implant with increased flexibility. 

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton as applied to claim 1 above, and in view of Muni et al. (US PG Pub. 2008/0015540), hereinafter Muni.
Regarding claims 26-29, Eaton discloses the implant of claim 1, but does not specifically disclose first and second sharpened tips on the distal end of the first and second arms, respectively, wherein the sharpened/faceted tip includes two or more surfaces formed from planar cuts, the planar cut(s) at an angle of 35 degrees or less.
	However, Muni teaches a device, in the same filed of endeavor, comprising a sharpened tip (50) including three surfaces formed from planar cuts at an angle less than 35 degrees, illustrated in Figure 2C; this design/configuration allows for the ability to cut soft tissue/mucosa and thin bone ([0102], Last 8 Lines).
	In view of the teachings of Muni, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the distal ends of the first and second arms, of the implant of Eaton, to comprise a sharpened/faceted tip including two or more surfaces formed from planar cuts at an angle of 35 degrees or less, in order to allow for the ability to cut soft tissue/mucosa and thin bone, as taught by Muni.





Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton as applied to claim 1 above, and in view of Hussain et al. (US PG Pub. 2014/0288592), hereinafter Hussain.
Regarding claims 36-38, Eaton discloses the implant of claim 1, but does not teach an outer surface of the nasal implant includes a plasma treated portion, which has an increased hydrophilicity or hydrophobicity.
	However, Hussain teaches a that it is known/a method of plasma treating a surface of an implantable device/object in order to modify the surface to impart desired physical/chemical characteristics such as, among others, hydrophilicity or hydrophobicity ([0200]). 
In view of the teachings of Hussain, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the outer surface, of the nasal implant of Eaton, to include a plasma treated portion resulting in increased hydrophilicity or hydrophobicity, since it is a well-known in the art to plasma treat a surface of an implantable device/object in order to modify the surface to impart desired physical/chemical characteristics, such as hydrophilicity or hydrophobicity, among other characteristic, as taught by Hussain.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-29 of U.S. Patent No. 10,398,545; claim 5 of U.S. Patent No. 10,993,800, and claim 1 of copending Application No. 16/604,490 (a Notice of Allowance was set forth on 10/01/2021 for this application; and an Issue Notification was mailed 01/19/2022 issuing this application U.S. Patent No. 11,241,306, with an issue date of 02/08/2022). Although the claims at issue are not identical, they are not patentably distinct from each other because all sets of claims set forth a nasal implant comprising a body and first and second arms, wherein one end of each arm is fixed to an end of the body and the other end of each arm is not fixed o the body, the first and second arms adapted to move towards/away from a central longitudinal axis of the body; and the implant further having a plurality of barbs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774